Pleasants, J. On trial by the court below without a jury, appellees recovered judgment for $418.62 as money had and received by appellant to their use. They were engaged in the manufacture and sale of agricultural implements, extras, twine, etc., at Chicago, and Coale and White in the sale of like articles, on their own account and also on commission, at Bloomington. In October, 1883, these parties entered into a written agreement whereby the latter were made agents of the former to sell their products on terms therein specified. In November of the same year Coale and White, in writing, ordered of appellees a quantity of twine on conditions stated, a part of which was delivered in several shipments, with shipping bills referring to said agreement and order and containing other matter not necessary to be here set forth. After its receipt Coale bought out the interest of his partner, and later, having sold the twine in his own name, in the usual course of business, in lots to different parties, some for cash and some on credit, in July, 1884, made a general assignment for the benefit of his creditors, to appellant. Under this assignment appellant took the stock, notes, books, etc., in possession of Coale, and, on account of the twine so sold on credit, collected and still retains the money, for which, after demand therefor duly made of Coale and of him, appellees brought this suit. They claim that the twine in question was held by Coale for them, to be sold by him as their agent and upon commission only, and so that the proceeds did not pass by the assignment. Appellant insists that Coale and White purchased it of them and upon its delivery became the absolute owners. The controversy is upon the true construction of the papers mentioned, which are not herein more fully set forth because we are of opinion that as between these parties the Circuit Court had no power in the first instance to settle it. Since the money here sued for was actually in the hands of appellant, claiming under the assignment, the jurisdiction of the County Court under the statute had attached and is exclusive. Hanchett v. Waterbury, “ Legal News,” Vol. 17, p. 412; Freydendall v. Baldwin, 103 Ill. 325. The judgment of the Circuit Court will therefore be reversed. Judgment reversed.